 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JEROME JULIUS BROWN SR.,

 9                             Plaintiff,                 Case No. C19-1865-RAJ

10          v.                                            ORDER

11   DEBORAH A. ROBINSON, et al.,

12                             Defendants.

13

14          This matter comes before the Court on Plaintiff’s application to proceed in forma

15   pauperis (“IFP”) in the above-entitled action. (Dkt. #1.) Because Plaintiff does not appear able to

16   be able to pay the requisite filing fee, his application to proceed IFP is hereby GRANTED.

17   However, the Court recommends the complaint be reviewed under 28 U.S.C. § 1915(e)(2)(B)

18   before issuance of summons.

19          The Clerk is directed to send copies of this Order to the Plaintiff and to the Honorable

20   Richard A. Jones.

21          Dated this 26th day of November, 2019.


                                                          A
22

23                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge



     ORDER - 1
